internal_revenue_service number release date index number ------------------------------------------------ ------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ---------------- telephone number -------------------- refer reply to cc ita b05 plr-102539-16 date june ty ------ legend taxpayers date name date name date name date corporation x y year ------------------------------------------------ --------------------- -------------------------- ------------------ ------------------------- ------------------------- ------------------------ -------------------- -------------- ------------------ ---------------------------------------------- ------ dear --------------------- this letter responds to your request for a ruling under sec_1202 sec_1202 and sec_1202 of the internal_revenue_code dated date taxpayer has represented the facts to be as follows the taxpayers originally incorporated as a c_corporation on date as name on date the taxpayers amended their articles of incorporation solely to change the name of the corporation from name to name effective date the taxpayers converted name to name based upon the advice of an accountant the company made a late entity classification election to treat name as an association taxed as a c_corporation plr-102539-16 on date a certificate of conversion from an llc to a corporation was filed changing the name to corporation and converting x in name owned by the taxpayers to y in corporation representing all the common_stock in corporation after conversion the taxpayers have not acquired additional shares nor have they redeemed any shares since inception in year the taxpayers sold all of their common_stock in corporation as part of a sale of of the company stock to an unrelated party sec_1202 provides that in the case of a taxpayer other than a corporation gross_income shall not include of any gain from the sale_or_exchange of qualified_small_business_stock held for more than years sec_1202 provides that the term qualified_small_business_stock means any stock in a c_corporation which is originally issued after the date of the revenue reconciliation act of if as of the date of the issuance such corporation is a qualified_small_business and except as provided in subsections f and h such stock is acquired by the taxpayer at its original issue i in exchange for money or other_property not including stock or ii as compensation_for services provided to such corporation sec_1202 provides that if any stock in a corporation is acquired solely through the conversion of other stock in such corporation which is qualified_small_business_stock in the hands of the taxpayer the stock so acquired shall be treated as qualified_small_business_stock in the hands of the taxpayer and the stock so acquired shall be treated as having been held during the period during which the converted stock was held sec_1202 provides that in the case of a transaction described in sec_351 or a reorganization described in sec_368 if qualified_small_business_stock is exchanged for other stock which would not qualify as qualified_small_business_stock but for this subparagraph such other stock shall be treated as qualified_small_business_stock acquired on the date on which the exchanged stock was acquired sec_368 provides that the term reorganization means a mere change in identity form or place of organization of one corporation however effected while ownership of a corporation is normally tied to stock ownership and under state law llc owners hold a member interest and not formal stock the term stock for federal tax purposes is not restricted to cases where formal stock certificates have been issued rather it has been consistent service position that for federal tax purposes stock ownership is a matter of economic_substance ie the right to which the owner has in management profits and ultimate assets of a corporation the presence or plr-102539-16 absence of pieces of paper called stock representing that ownership is immaterial see revrul_69_591 1969_2_cb_172 therefore based on the facts and representations submitted we rule that the corporation stock meets the definition of qualified_small_business_stock under sec_1202 sec_1202 and sec_1202 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied concerning the qualification of the corporation under sec_1202 sec_2 whether corporation meets the active business requirements of sec_1202 and sec_3 whether any conversion or name change since the time of the original issuance of name stock qualify as a sec_368 reorganization this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william jackson branch chief branch office of associate chief_counsel income_tax accounting cc
